Notice of Allowance

Examiner’s Amendments

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

227. (Currently Amended) The system of claim 222, wherein the reusable transmitter assembly is configured to wirelessly transmit the physiological data to the patient monitor via the wireless communication, and wherein the reusable transmitter assembly is configured to store the physiological data for a predetermined period of time when the wireless communication is interrupted.[[.]]  

229. (Currently Amended) The system of claim 228, wherein the elongate members are supported by the plurality of curved members, and wherein the plurality of curved members are configured to push the elongate members of the flexible circuit against the reusable transmitter assembly when the reusable transmitter assembly is secured to the dock.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.

In regards to claims 222, 232 and 242, applicant’s arguments filed on November 15, 2021, with respect to claim(s) 222, 232 and 242 have been fully considered and are persuasive [see applicant’s arguments pg. 8 L. 15-31, pg. 9 L. 1-15]. Therefore the claim(s) is/are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685